Exhibit 10.14

FORBEARANCE AGREEMENT

This Forbearance Agreement (this “Agreement”), is entered into as of April 13,
2020, by and among SAExploration, Inc., a Delaware corporation (the “Borrower”),
SAExploration Holdings, Inc., a Delaware corporation (“Parent”), the other Loan
Parties (as defined in the Credit Agreement referred to below) and the Lenders
(as defined in the Credit Agreement) party hereto (the “Forbearing Lenders”),
together constituting the Required Lenders (as defined in the Credit Agreement).

RECITALS:

A.

The Borrower, the other Loan Parties, Cantor Fitzgerald Securities, as
administrative agent and collateral agent for the Lenders under and as defined
in the Credit Agreement (in such capacity, the “Agent”), and the Lenders
(including the Forbearing Lenders) are party to that certain Third Amended and
Restated Credit and Security Agreement, dated as of September 26, 2018 (as
heretofore amended or otherwise modified or supplemented and in effect
immediately prior to the effectiveness of this Agreement, the “Credit
Agreement”), pursuant to which the Lenders agreed to provide loans to, or for
the account of or benefit of the Borrower, on the terms and conditions set forth
therein.

B.

As of the date hereof certain Defaults and Events of Default under the Credit
Agreement have occurred and are continuing, in each case as more specifically
described in Exhibit A attached hereto.

C.

The Borrower and the other Loan Parties have requested that the Forbearing
Lenders, upon the terms and conditions set forth in this Agreement, forbear
during the Forbearance Period (as defined below) from exercising certain rights
and remedies arising from or in respect of the Existing Defaults (as defined on
Exhibit A).

D.

The Forbearing Lenders are willing to grant such forbearance subject to the
terms and conditions of this Agreement and the other Loan Documents.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Definitions.  Capitalized terms used and not otherwise defined herein shall
have the same meanings as set forth in the Credit Agreement.  In addition, the
following terms, for the purposes of this Agreement, shall have the following
meanings:

“Convertible Notes” means the 6.00% Senior Secured Convertible Notes due 2023
issued by Parent pursuant to the Convertible Notes Indenture.

“Convertible Notes Forbearance Agreement” means that certain Forbearance
Agreement, dated as of the date hereof, among Parent, the guarantors under the
Convertible Notes Indenture, and holders constituting the “Required Holders” (as
defined in the Convertible Notes Forbearance Agreement), related to the
Convertible Notes Indenture and the Convertible Notes.

“Convertible Notes Indenture” means that certain Senior Secured Convertible
Notes Indenture, dated as of September 26, 2018, among Parent, the guarantors
party thereto, and Wilmington Savings Fund Society, FSB, as trustee and as
collateral trustee, as amended or otherwise modified, pursuant to which the
Convertible Notes were issued.

 

--------------------------------------------------------------------------------

 

“Disclosure Restrictions” means none of the Loan Parties will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter (i) that in their
good faith judgment constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which in their good faith judgment
disclosure is prohibited by any Legal Requirement or any binding agreement or
(iii) that in their good faith judgment is subject to attorney client or similar
privilege or constitutes attorney work product.

“Effective Date” has the meaning given to such term in Section 3 hereof.

“Existing Defaults” has the meaning given to such term in Exhibit A attached
hereto.

“Forbearance Period” means the period commencing on the Effective Date and
continuing until the Termination Date.

“Released Person” has the meaning given to such term in Section 8 hereof.

“Term Loan Credit Agreement” means that certain Term Loan and Security
Agreement, dated as of June 26, 2016, among Parent, as borrower, the guarantors
party thereto, the lenders party thereto, and Delaware Trust Company, as
collateral agent and administrative agent, as amended or otherwise modified.

“Term Loan Forbearance Agreement” means that certain Forbearance Agreement,
dated as of the date hereof, among Parent, the guarantors under the Term Loan
Credit Agreement, and lenders under the Term Loan Credit Agreement constituting
the “Required Lenders” (as defined under the Term Loan Credit Agreement),
related to the Term Loan  Credit Agreement.

“Termination Date” means 5:00 p.m. (New York time) on the earlier of (i) May 31,
2020 or (ii) the date on which a Termination Event occurs.

“Termination Event” means the occurrence of any of the following: (i) the
receipt by the Loan Parties of a written notice from Forbearing Lenders
constituting the Required Lenders terminating the Forbearance Period if (A) any
representation or warranty made herein by any Loan Party shall be false in any
material respect when made, (B) any Loan Party shall fail to perform, observe or
comply with any of its covenants and agreements contained in this Agreement,
including without limitation, any breach of Section 5 hereof, which failure is
not remedied within one (1) Business Day after any Loan Party receives from any
Forbearing Lender written notice thereof, (C) any Event of Default, other than
an Existing Default, or an Event of Default pursuant to Sections 9.4 or 9.5 of
the Credit Agreement, shall have occurred and be continuing, or (D) the
“Termination Date” or any “Termination Event” (each, as defined in the Term Loan
Forbearance Agreement or the Convertible Notes Forbearance Agreement, as
applicable) shall occur, or the Term Loan Forbearance Agreement or the
Convertible Notes Forbearance Agreement shall otherwise cease to be in full
force and effect, or (ii) (A) any Event of Default pursuant to Sections 9.4 or
9.5 of the Credit Agreement or (B) the occurrence of any event that would cause
an Event of Default under Sections 9.4 or 9.5 of the Credit Agreement if not for
the applicable automatic stay order.

2.Forbearance; Acknowledgments.

2.1.As of the date hereof, each Loan Party specifically acknowledges the
occurrence and continuation of the Existing Defaults.  In reliance on the
representations, warranties, covenants and agreements contained in this
Agreement, and subject to the satisfaction of each condition precedent set

-2-

 

--------------------------------------------------------------------------------

 

forth in Section 3 hereof, the Forbearing Lenders hereby agree to forbear during
the Forbearance Period from exercising all rights and remedies under the Loan
Documents and applicable law in respect of or arising as a result of the
occurrence or continuance of any of the Existing Defaults.  On and after the
Termination Date, the Forbearing Lenders’ agreement hereunder to forbear shall
terminate automatically without further act or action by any Forbearing Lender,
and the Agent and the Forbearing Lenders shall be entitled to exercise any and
all rights and remedies available to them under this Agreement and the other
Loan Documents at law, in equity or otherwise, in each case, with respect to the
Existing Defaults.  For the avoidance of doubt, the foregoing forbearance shall
not prohibit the Forbearing Lenders from delivering, or instructing the Agent to
deliver, notices of any other Defaults, Events of Default or a Termination
Event.

2.2.Notwithstanding the foregoing, the forbearance granted by the Forbearing
Lenders shall not constitute, and shall not be deemed to constitute, a waiver of
any of the Existing Defaults or any other Default or Event of Default under the
Loan Documents, and no Forbearing Lender has agreed to forbear with respect to
any of their respective rights or remedies concerning any Default or Event of
Default (other than, during the Forbearance Period, the Existing Defaults, in
each case solely to the extent set forth herein), which may have occurred or are
continuing as of the date hereof or which may occur after the date
hereof.  Except as expressly set forth in Section 2.1 above, the Forbearing
Lenders reserve the right, in their discretion, to exercise any or all of their
rights and remedies under the Credit Agreement and the other Loan Documents, at
law or otherwise, as a result of any Default or Event of Default which may be
continuing on the date hereof or any Default or Event of Default which may occur
after the date hereof, and the Forbearing Lenders have not waived any of such
rights or remedies, and nothing in this Agreement, and no delay on any of their
part in exercising any such rights or remedies, should be construed as a waiver
of any such rights or remedies.

2.3.For the avoidance of doubt, this Agreement shall constitute written notice
from the Required Lenders pursuant to Section 2.6(b) of the Credit Agreement,
and from and after the date hereof the principal amount of all Obligations shall
bear interest at the Default Rate.

2.4.Each Loan Party hereby acknowledges that as of the close of business on
April 10, 2020, the outstanding principal amount of all Advances was
$20,500,000.

3.Conditions Precedent.  This Agreement shall be effective beginning on the
first date that each condition precedent set forth in this Section 3 is
satisfied (the “Effective Date”):

3.1.Signed Agreement.  The Forbearing Lenders shall have received counterparts
of this Agreement duly executed by the Loan Parties and the Forbearing Lenders
constituting the Required Lenders.

3.2.Expenses.  The Borrower shall have paid all costs and expenses of the
Lenders (i) incurred by or on behalf of the Lenders (including reasonable
attorneys’ fees and expenses of Brown Rudnick LLP (“Brown Rudnick”), Paul,
Weiss, Rifkind, Wharton & Garrison LLP (“Paul Weiss”) and Shipman & Goodwin LLP)
arising under or in connection with the preparation, execution and delivery of
this Agreement, and (ii) invoiced and outstanding on the date hereof.

3.3.Term Loan and Convertible Notes Forbearance Agreements. (a) The Term Loan
Forbearance Agreement and (b) the Convertible Notes Forbearance Agreement, each
in form and substance satisfactory to the Forbearing Lenders, shall have been
executed by the parties thereto, and shall have become effective, in each case,
substantially concurrently with the effectiveness of this Agreement, and,
substantially concurrently with the effectiveness of this Agreement, the
Forbearing

-3-

 

--------------------------------------------------------------------------------

 

Lenders shall have received fully executed copies thereof and copies of any and
all documents that are required to be delivered thereunder at or prior to the
effectiveness thereof.

For purposes of determining compliance with the conditions specified in this
Agreement each Forbearing Lender party to this Agreement by submitting their
signature page hereto to Paul Weiss, shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Forbearing Lenders by the Effective Date.

4.Representations and Warranties.  To induce the Forbearing Lenders to enter
into this Agreement, each Loan Party hereby represents and warrants as of the
Effective Date as follows:

4.1.Due Organization and Qualification.  Each Loan Party and each Domestic
Subsidiary (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, (ii) is qualified to do business
in any jurisdiction where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into this Agreement
and the other Loan Documents to which it is a party and to carry out the
transactions contemplated hereby and thereby.

4.2.Due Authorization; No Conflict.  The execution, delivery, and performance by
each Loan Party of this Agreement and the other Loan Documents to which it is a
party do not and will not (i) violate any material provision of federal, state,
or local law or regulation applicable to any Loan Party or Domestic Subsidiary,
the Governing Documents of any Loan Party or Domestic Subsidiary, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or Domestic Subsidiary, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party or Domestic Subsidiary, except to the extent
that any such conflict, breach or default has been waived or could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any Loan Party’s interest
holders or any approval or consent of any Person under any Material Contract of
any Loan Party, other than consents or approvals that have been obtained and
that are still in force and effect and except, in the case of Material
Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause  Material
Adverse Change.

4.3.Binding Obligations.  This Agreement and each other Loan Document has been
duly executed and delivered by each Loan Party that is a party thereto and is
the legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

4.4.No Other Defaults.  Except for the Existing Defaults, no other Default or
Event of Default has occurred and is continuing.  

4.5.No Defenses. No Loan Party has any defenses to payment, counterclaims, or
rights of setoff or recoupment with respect to any Obligations applicable to
such Loan Party owing to the Agent or any Lender as of the Effective Date.

5.Covenants.  During the Forbearance Period, each Loan Party shall comply with
the covenants set forth in this Section 5 in addition to the covenants in the
Credit Agreement and any other

-4-

 

--------------------------------------------------------------------------------

 

Loan Documents (it being understood and agreed that the occurrence and
continuance of the Existing Defaults shall not constitute a breach of this
Section 5).

5.1.Other Documentation. Subject to the Disclosure Restrictions, the Loan
Parties shall provide to the Forbearing Lenders such other documents,
instruments and agreements as may be reasonably requested by the Forbearing
Lenders on or after the date of this Agreement, all in form and substance
reasonably satisfactory to the Forbearing Lenders.

5.2.Expenses.  The Borrower and the other Loan Parties hereby acknowledge and
agree that their obligations to pay the Expenses pursuant to Section 19.9 of the
Credit Agreement include, without limitation, all reasonable and documented
out-of-pocket fees and disbursements of each of (a) Brown Rudnick in its
capacity as counsel to certain of the Lenders, and (b) Paul Weiss in its
capacity as counsel to certain of the Lenders, in each case in connection with
or as a result of or related to the execution and delivery, enforcement,
performance, or administration (including any restructuring, forbearance or
workout with respect thereto to the extent permitted by applicable law) of the
Credit Agreement, this Agreement, any of the other Loan Documents and the
transactions related to the Loan Documents or the monitoring of compliance by
the Borrower and each Loan Party and each of its Subsidiaries with the terms of
the Loan Documents.   Without limitation of the foregoing, the Loan Parties
shall pay all of such reasonable documented out-of-pocket costs and expenses of
the Forbearing Lenders (including reasonable documented out-of-pocket attorneys’
fees, including, without limitation, local counsel fees of one law firm per
jurisdiction), in each case promptly (and, in any event, by no later than
fourteen (14) days) following submission of invoices therefor. All amounts
payable pursuant to this Section 5.2 shall constitute Obligations.

6.Ratification of Loan Documents and Collateral.  Each Loan Party hereby
acknowledges, ratifies, reaffirms and agrees that each of the Loan Documents to
which it is a party, and the Liens and security interests created thereby in
favor of the Agent, for the benefit of the Secured Parties, in the Collateral,
are and will remain in full force and effect and binding on such Loan Party, and
are enforceable in accordance with their respective terms and applicable
law.  By its execution hereof, each Loan Party (in its individual capacity and
in its capacity as member, shareholder or partner of each other Loan Party, as
applicable) acknowledges, ratifies and reaffirms all of the terms and provisions
of the Loan Documents and the enforceability thereof against it.  Without
limitation of the foregoing, the Borrower hereby acknowledges, ratifies and
confirms the Credit Agreement and all of its debts and obligations to the Agent
and the Lenders thereunder.

7.Guarantors Consent and Acknowledgement.  The Guarantors, for value received,
hereby consent to the Borrower’s execution and delivery of this Agreement and
the performance by the Borrower of its agreements and obligations
hereunder.  This Agreement and the performance or consummation of any
transaction that may be contemplated under this Agreement shall not limit,
restrict, extinguish or otherwise impair the Guarantors’ liabilities and
obligations to Agent and/or Lenders under the Loan Documents (including without
limitation the Guaranteed Obligations).  Each of the Guarantors acknowledges and
agrees that (i) the Guaranty to which such Guarantor is a party remains in full
force and effect and is fully enforceable against such Guarantor in accordance
with its terms and (ii) it has no offsets, claims or defenses to or in
connection with the Guaranteed Obligations, all of such offsets, claims and/or
defenses are hereby waived.

8.NO DEFENSES; RELEASE.  EACH Loan Party (IN ITS OWN RIGHT AND ON BEHALF OF ITS
PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS) HEREBY EXPRESSLY
AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT, AS OF THE DATE HEREOF, IT HAS
NO SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, or DEFENSES to the
obligations, OR ANY

-5-

 

--------------------------------------------------------------------------------

 

GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE
OBLIGATIONS OR ANY LIENS OR SECURITY INTERESTS OF THE agent.  IN PARTIAL
CONSIDERATION FOR THE AGREEMENT OF the FORBEARING Lenders TO ENTER INTO THIS
AGREEMENT, EACH Loan Party HEREBY KNOWINGLY AND UNCONDITIONALLY WAIVES AND FULLY
AND FINALLY RELEASES AND FOREVER DISCHARGES THE AGENT AND EACH FORBEARING
LENDER, EACH OF THEIR RESPECTIVE AFFILIATES, AND ANY OF THEIR AND THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS,
CONSULTANTS, OR REPRESENTATIVES, OR ANY OF THE RESPECTIVE PREDECESSORS,
SUCCESSORS OR ASSIGNS OF ANY OF THE FOREGOING (COLLECTIVELY, THE “RELEASED
PERSONS”) FROM, and covenants not to sue the RELEASED PERSONS for, ANY AND ALL
SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF ACTION,
ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES OF EVERY NATURE AND
CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED,
MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR
UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN,
DIRECTLY ARISING OUT OF OR FROM OR RELATED TO ANY OF THE LOAN DOCUMENTS
(EXCLUDING SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF
ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS OR EXPENSES WHICH ARISE FROM
ANY RELEASED PERSON’S WILLFUL MISCONDUCT oR GROSS NEGLIGENCE), WHICH any Loan
Party OWNS AND HOLDS as of the date hereof, OR HAS AT ANY TIME prior to the date
hereof OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH FULL
KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER,
RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS OWN
CHOOSING WITH RESPECT THERETO.  THIS SECTION IS IN ADDITION TO ANY OTHER RELEASE
OF ANY OF THE RELEASED PERSONS BY ANY Loan Party AND SHALL NOT IN ANY WAY LIMIT
ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY ANY Loan Party IN FAVOR OF
ANY OF THE RELEASED PERSONS.  

9.No Obligation.  Each Loan Party hereby acknowledges and understands that upon
the expiration or earlier termination of the Forbearance Period, if any Existing
Default shall be continuing,  and such Existing Default has not been waived by
written agreement in accordance with the Credit Agreement, or if there shall at
any time exist any other Event of Default, then the Agent and the Lenders shall
have the right to proceed to exercise any or all available rights and remedies,
which may include foreclosure on the Collateral and/or institution of legal
proceedings, in accordance with the Loan Documents.  The Agent and the Lenders
shall have no obligation whatsoever to extend the maturity of the Obligations,
waive any Default or Event of Default (including, but not limited to, the
Existing Defaults), defer any payments, or further forbear from exercising their
rights and remedies.

10.No Implied Waivers.  No failure or delay on the part of the Agent or any
Forbearing Lender in exercising, and no course of dealing with respect to, any
right, power or privilege under this Agreement, the Credit Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Agreement, the
Credit Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

11. Survival of Representations and Warranties.  All representations and
warranties made by the Loan Parties in this Agreement shall be considered to
have been relied upon by the other parties

-6-

 

--------------------------------------------------------------------------------

 

hereto and thereto and shall survive the execution and delivery of this
Agreement and the making of any loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any such party
may have had  notice or knowledge of any Default or Event of Default or
incorrect representation or warranty, and shall continue in full force and
effect as long as any of the Obligations is outstanding and unpaid and/or so
long as the Commitments (and obligation to issue Commitments under the Credit
Agreement (if any)) and other obligation of the Lenders to provide extensions of
credit under the Credit Agreement (if any) has not expired or been terminated.

12.Review and Construction of Documents.  Each Loan Party hereby acknowledges,
and represents and warrants to the Forbearing Lenders that, such Loan Party has
(a) had the opportunity to consult with legal counsel of its own choice and has
been afforded an opportunity to review this Agreement with its legal counsel,
(b) reviewed this Agreement and fully understands the effects thereof and all
terms and provisions contained herein, and (c) executed this Agreement of its
own free will and volition.

13.ENTIRE AGREEMENT; AMENDMENT.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and thereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.  The
provisions of this Agreement may be amended or waived only by an instrument in
writing signed by the Loan Parties and Forbearing Lenders constituting the
Required Lenders; provided that clause (i) of the definition of “Termination
Date” in Section 1 of this Agreement may also be amended pursuant to an e-mail
in which the Loan Parties and Forbearing Lenders constituting the Required
Lenders (or their respective advisors, including Paul Weiss) affirmatively
consent to such proposed amendment in such e-mail.  The Loan Documents, as
modified by this Agreement, continue to evidence the agreement of the parties
with respect to the subject matter thereof.

14.Notices.  All notices, requests, demands and other communications under this
Agreement shall be given in accordance with Section 12 of the Credit Agreement,
provided that courtesy copy of any notice (a) given to any Loan Party shall be
delivered to Porter Hedges LLP, 1000 Main Street, 35th Floor, Houston, Texas
77002, to the attention of E. James Cowen and Joyce K. Soliman, and (b) given to
the Forbearing Lenders shall also be delivered to Paul, Weiss, Rifkind, Wharton
& Garrison, LLP, 1285 Avenue of the Americas, New York, NY 10019-6064, to the
attention of Andrew N. Rosenberg, Esq. and Brian Bolin, Esq.,; and Brown Rudnick
LLP, One Financial Center, Boston, Massachusetts 02111, to the attention of
Andreas Andromalos, Esq. and Adam Grandy, Esq.

15.Successors and Assigns.

(a)This Agreement will be binding upon and inure to the benefit of, but only to
the benefit of, Borrower, the other Loan Parties, and the Forbearing Lenders
and, in each case, their respective successors and permitted assigns.  Except as
expressly provided in any Loan Document (including in Section 14.1 of the Credit
Agreement), neither Borrower nor any other Loan Party shall have the right to
assign any rights or obligations hereunder or any interest herein.

(b)During the Forbearance Period, no Forbearing Lender may sell, transfer,
negotiate or assign all or any portion of its rights and obligations under the
Credit Agreement to any other person unless (a) the person acquiring such rights
(i) is a Forbearing Lender at the time of such transfer, or (ii) prior to such
sale, transfer, negotiation or assignment, agrees in writing to be bound by this
Agreement and enters into a forbearance joinder agreement in form and substance
reasonably satisfactory to the Loan Parties, and (b) such transferring
Forbearing Lender promptly notifies the Loan Parties and the other Forbearing
Lenders party hereto of such transfer.  This Agreement shall in no way be
construed

-7-

 

--------------------------------------------------------------------------------

 

to preclude any Forbearing Lender party hereto from acquiring additional
Obligations; provided, that such additional Obligations shall automatically
become subject to the terms of this Agreement.

16.Controlling Effect.  The parties hereto hereby agree that this Agreement
shall be a “Loan Document” as defined in the Credit Agreement.  In the event of
a conflict or inconsistency between this Agreement and the Credit Agreement or
any other Loan Document, this Agreement shall control.

17.Other Terms.  No act committed or action taken by any Forbearing Lender under
this Agreement or the other Loan Documents will be used, construed, or deemed to
hold such person to be in control of any Loan Party, or the governance,
management or operations of any Loan Party for any purpose, without limitation,
or to be participating in the management of any Loan Party or acting as a
“responsible person” or “owner or operator” or a person in “control,”
“possession,” “charge,” “care,” or “management” with respect to the governance,
management or operation of any Loan Party or their respective businesses or
property (as such terms, or any similar terms, are used in any bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally, CERCLA, or any other environmental protection and safety laws, each
as may be amended from time to time, or any other federal or state statute, at
law, in equity or otherwise) by virtue of the interests, rights and remedies
granted to or conferred upon the Forbearing Lenders under this Agreement or the
other Loan Documents.

18.Arms-Length/Good Faith.  This Agreement has been negotiated at arms-length
and in good faith by the parties hereto.

19.Governing Law.  The validity of this Agreement and the other Loan Documents
(unless expressly provided to the contrary in another Loan Document in respect
of such other Loan Document), the construction, interpretation, and enforcement
hereof and thereof, and the rights of the parties hereto and thereto with
respect to all matters arising hereunder or thereunder or related hereto or
thereto as well as all claims, controversies or disputes arising under or
related to this Agreement and the other Loan Documents shall be determined
under, governed by, and construed in accordance with the laws of the state of
New York, without regard to the conflicts of laws principles thereof that would
require the application of the laws of another jurisdiction.

20.Interpretation.  Except as otherwise expressly provided for herein, all
references herein to the time of day shall mean the time in New York, New
York.  Whenever the words “including” or “include” shall be used, such words
shall be understood to mean “including, without limitation” or “include, without
limitation.”  All representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

21.Severability.  Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

22.Counterparts, Electronic Execution.  This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by facsimile
or other electronic method of transmission (including email transmission of a
PDF image) shall be equally as effective as delivery of an original executed
counterpart of this Agreement.

-8-

 

--------------------------------------------------------------------------------

 

23.Further Assurances. Each Loan Party agrees to execute, acknowledge, deliver,
file and record such further certificates, instruments and documents, and to do
all other acts and things, as may be reasonably requested by the Forbearing
Lenders as necessary or advisable to carry out the intents and purposes of this
Agreement.

24.WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER, EACH OTHER LOAN PARTY, AND EACH FORBEARING LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A
“CLAIM”).  BORROWER, EACH OTHER LOAN PARTY, AND EACH FORBEARING LENDER REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

25.Agent Makes No Representation.  The Agent makes no representation as to the
validity, enforceability or sufficiency of this Agreement or the statements made
in the recitals, all of which are statements of the Loan Parties and/or the
Forbearing Lenders, respectively.

26.Third Party Beneficiary.  The Agent is an express third party beneficiary of
this Agreement.

[Signatures Follow]

 

 

-9-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

BORROWER:

SAEXPLORATION, INC.

 

By:

/s/ Michael J. Faust
Name:  Michael J. Faust
Title:  Chief Executive Officer and President

GUARANTORS:

SAEXPLORATION HOLDINGS, INC.

 

By:

/s/ Michael J. Faust
Name:  Michael J. Faust
Title:  Chief Executive Officer and President

SAEXPLORATION SUB, INC.

 

By:

/s/ Michael J. Faust
Name:  Michael J. Faust
Title:  Chief Executive Officer and President

NES, LLC

 

By:

/s/ Michael J. Faust
Name:  Michael J. Faust
Title:  Chief Executive Officer and President

SAEXPLORATION SEISMIC SERVICES (US), LLC

 

By:

/s/ Michael J. Faust
Name:  Michael J. Faust
Title:  Chief Executive Officer and President




[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS:

WHITEBOX ASYMMETRIC PARTNERS, L.P.

 

 

By: /s/ Mark Strefling

Name: Mark Strefling

Title: Partner & CEO

 

 

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

By:  Whitebox Advisors LLC its investment manager

 

By: /s/ Mark Strefling

Name: Mark Strefling

Title: Partner & CEO

 

 

 

WHITEBOX CREDIT PARTNERS, L.P.

 

By:  Whitebox Advisors LLC its investment manager

 

By: /s/ Mark Strefling

Name: Mark Strefling

Title: Partner & CEO

 

 




[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------

 

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:  /s/ Dawn Jasiak

Name: Dawn Jasiak

Title:  General Counsel

 

 

 

BLUEMOUNTAIN KICKING HORSE FUND, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:  /s/ Dawn Jasiak

Name: Dawn Jasiak

Title:  General Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:  /s/ Dawn Jasiak

Name: Dawn Jasiak

Title:  General Counsel

 

 

BLUEMOUNTAIN SUMMIT TRADING, L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

By:  /s/ Dawn Jasiak

Name: Dawn Jasiak

Title:  General Counsel

 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS

HIGHBRIDGE MSF INTERNATIONAL LTD.

(f/k/a 1992 MSF International Ltd.)

 

By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity

 

 

By:  /s/ Jonathan Segal

Name:  Jonathan Segal

Title:  Managing Director

 

 

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P.

(f/k/a 1992 Tactical Credit Master Fund, L.P.)

 

By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity

 

 

By:  /s/ Jonathan Segal

Name:  Jonathan Segal

Title:  Managing Director

 

 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------

 

LENDER:

JOHN PECORA

By: /s/  John Pecora


 

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------

 

LENDER:

AMZAK CAPITAL MANAGEMENT, LLC

 

 

By: /s/  Samuel Barker
Name:  Samuel Barker
Title:  Senior Fixed Income Analyst

[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS:

JEFF HASTINGS

By: /s/  Jeff Hastings


[Signature Page to Forbearance Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A


EXISTING DEFAULTS

The following Events of Default have occurred and are continuing (collectively,
the “Existing Defaults”):

 

1.

Events of Default arising under Sections 9.2(a) and 9.11 of the Credit Agreement
as a result of (A) providing audited financial statements of Parent and its
Subsidiaries (including the Borrower) for the fiscal year ended December 31,
2019, that have a going concern qualification, and (B) failure to provide a
Compliance Certificate to accompany such financial statements for the fiscal
year ended December 31, 2019, as required by Schedule 6.1.

 

2.

Events of Default arising under Section 9.8 and Section 9.11 of the Credit
Agreement as a result of any SEC filings made by the Parent (including Parent’s
Form 10-K for the fiscal year ended December 31, 2019) which indicate or
disclose that (a) the Parent and its Subsidiaries might not or will not be able
to meet their obligations as they become due, (b) the Parent’s common stock
listed on NASDAQ is at risk for delisting, (c) certain customer contracts may be
or have been terminated or delayed, (d) the Parent has engaged a financial
advisor to explore strategic alternatives, or (e) there are facts and
circumstances which have occurred which may be deemed to satisfy clauses (a) or
(b) of the definition of Material Adverse Change.

 

3.

Events of Default arising under Section 9.8 and Section 9.11 of the Credit
Agreement as a result of SEC filings made by the Parent on Form 8-K filed March
30, 2020 and Form 8-K filed April 6, 2020, which indicate or disclose material
events or changes related to the business and operations of the Parent and its
Subsidiaries.

 

4.

Events of Default arising under Section 9.2 of the Credit Agreement as a result
of the failure by each Loan Party to notify the Agent of the Existing Defaults
at any time on or prior to the Effective Date as required by Sections
6.11(a)(iv) or (vii)(x).

 

5.

Events of Default arising under Section 9.2 of the Credit Agreement as a result
of the failure by each Loan Party to notify the Agent of the Existing Defaults
(and a statement of action) as required by Section 6.11(b) of the Credit
Agreement.

 

6.

Events of Default under clauses (c) and (d) of Section 9.7 of the Credit
Agreement as a result of events of default having occurred under the Convertible
Notes Documents and the Term Documents, which, in the case of events of default
occurring under the Term Documents, are similar to the Existing Defaults.

 

7.

Any existing event of default under the Convertible Notes Documents or Term
Documents which is the subject of a forbearance agreement entered into by the
parties thereto contemporaneously with this Agreement.

 

 